Citation Nr: 0116236	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seronegative 
polyarthritis, steroid dependent, claimed as bilateral knee 
pain, bilateral ankle pain, low back pain, and rash on the 
knees, arms, and hands due to undiagnosed illness.

2.  Entitlement to service connection for bursitis of the 
right hip.

3.  Entitlement to service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1991 to May 
1994.  He also had approximately 6 years and 9 months of 
prior service.  Service records show the appellant was in 
Operation Desert Shield/Storm from August 1990 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  

38 C.F.R. § 3.317(a) (2000), provides that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability was 
manifest to a degree of 10 percent or more prior to December 
21, 2001, and that it cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis.  See also 38 U.S.C.A. § 1117 (West 1991).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2). 

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) sign or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders.  38 C.F.R. § 
3.317(b).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With respect to the appellant's claims the service medical 
records show he was seen on several occasions for various 
joint complaints and for a skin problem involving the right 
hand.  A November 1997 general medical examination report 
references diagnostic findings of low back pain, bursitis of 
the hips, and contact dermatitis of the right wrist.  Private 
medical records disclose the appellant has been variously 
diagnosed to include diffuse musculoskeletal pain, possible 
fibromyalgia, possible myopathy, and seronegative 
polyarthritis.  In consideration of these facts, the Board 
finds that contemporaneous specialized examinations are 
warranted in this case. 

The Board notes that a February 1997 VA outpatient report 
indicates that a Persian Gulf Registry examination was 
completed.  This examination report has not been associated 
with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5013, 5103A, 
and 5107) are fully complied with and 
satisfied.

2.  The RO should request the appellant to 
identify the names, addresses, and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim.  
With any necessary authorization forms, the 
RO should attempt to obtain copies of those 
treatment records identified by the appellant 
which have not previously been associated 
with the claims file.

3.  The RO should request the VA facility in 
Tallahassee, Florida to furnish a copy of the 
Agent Orange examination, which was 
apparently completed in February 1997 and the 
current treatment records.

4.  A VA examination should be conducted by a 
board of a rheumatologist and an orthopedist 
to determine the nature, extent and etiology 
of any joint symptom, to include as secondary 
to Persian Gulf War service.  It is requested 
that the examiners obtain a detailed history 
from the appellant to include identification 
of all joints involved in his claim.  All 
indicated tests should be conducted, to 
include specialized studies.  The claims 
folder and a copy of this Remand should be 
furnished to the examiners for review in 
conjunction with their respective 
examinations.  

Following the examination and in conjunction 
with a review of the claims folder, it is 
requested that the examiners provide an 
opinion as to whether or not there are any 
clinical, objective indications of the 
claimed symptoms, and if yes, whether the 
symptoms are chronic.  For each and every 
symptom reported by the appellant, the 
examiners should provide an opinion as to 
whether the symptom is attributable to a 
"known" clinical diagnosis, in light of the 
medical history and examination findings.  If 
so, the examiners should identify the 
diagnosed disorder and explain the basis for 
the diagnosis.  If the symptom is not due to 
a known diagnosis, the examiners should so 
indicate.  

With respect to any joint disorder diagnosed, 
it is requested that the examiners render an 
opinion as to whether it is as likely as not 
that the disorder is related to the 
appellant's active military service.  A 
complete rational for any opinion expressed 
should be included in the examination report.

5.  The RO should schedule the veteran for a 
VA examination be a dermatologist in order to 
determine the nature, severity and etiology 
of any skin disorder (except tines pedis of 
the right foot which is already service 
connected) to include a skin rash due to an 
undiagnosed illness claimed as secondary to 
Persian Gulf War service.  The examiner 
should be furnished the veteran's claims file 
and a copy of this Remand prior to the 
examination.  All indicated special studies 
should be accomplished and the findings then 
reported in detail.

It is requested that the examiner provide an 
opinion as to whether or not there are any 
clinical, objective indications of a skin 
disorder and if yes whether the skin rash is 
chronic.  If such objective evidence is 
present, the examiner should provide an 
opinion as to whether the symptom is 
attributable to a "known" clinical diagnosis, 
in light of the medical history and 
examination findings.  If so, the examiner 
should identify the diagnosed disorder, and 
render an opinion as to whether it is as 
likely as not that the skin disorder is 
related to the veteran's active military 
service.

If the skin disorder is not due to a known 
diagnosis the examiner should so specify.  A 
complete rational for any opinion expressed 
should be included in the examination report.

6.  Thereafter, the RO should readjudicate 
this case.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




